DETAILED ACTION


Allowable Subject Matter
Claims 1, 3-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art teaches an image and audio processing apparatus comprising:
a display;
an audio output interface;
an illuminance sensor configured to obtain illuminance information with respect to surroundings of the image and audio processing apparatus;
a memory storing one or more instructions; and
a processor configured to execute the one or more instructions stored in the memory to:
obtain characteristic information of an image signal of content based on analyzing an image signal of a scene included in the content, 
obtain characteristic information of an audio signal of the content based on analyzing an audio signal corresponding to the scene included in the content, 
control the display to dynamically display the image signal of the content based on the characteristic information of the image signal of the content and the characteristic information of the audio signal of the content, 

However in the context of claim 1 as a whole, the prior art does not teach display “control a black equalizer function with respect to a dark area of the image signal of the content, based on a relationship between the illuminance information and a gain value of a black equalizer obtained according to the characteristic information of the image signal of the content and the characteristic information of the audio signal of the content.” Therefore, Claim 1 is allowable.
Claims 7 and 12, and the corresponding dependent claims are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611